                   Case 2:21-mj-30072-DUTY ECF No. 1, PageID.1
                                                AUSA:              Filed 02/11/21 Telephone:
                                                        Jihan Williams              Page 1 of   4 226-9520
                                                                                             (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Matt Yount                      Telephone: (304) 543-0727

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
                                                                                         Case: 2:21−mj−30072
United States of America                                                                 Assigned To : Unassigned
   v.
                                                                                         Assign. Date : 2/11/2021
Myreo Dixon                                                              Case No.        Description: USA V. MYREO DIXON
                                                                                         (CMP)(MEV)




                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of             February 10, 2021              in the county of             Oakland           in the
         Eastern          District of      Michigan       , the defendant(s) violated:
                      Code Section                                       Offense Description
18 U.S.C. §§ 922(g)(1) and 924(a)(2)                   Possession of a firearm by a prohibited person




           This criminal complaint is based on these facts:
See attached Affidavit




        Continued on the attached sheet.
                                                                                          Complainant’s signature

                                                                      Matt Yount, Special Agent DEA
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     2/11/2021                                                                          Judge’s signature
                                                                             Hon. Kimberly Altman, United States Magistrate Judge
City and state:
                                                                                           Printed name and title
   Case 2:21-mj-30072-DUTY ECF No. 1, PageID.2 Filed 02/11/21 Page 2 of 4

           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT



      I, Matt Yount, being first duly sworn, do hereby depose and state as follows:

      1.     I am currently a Special Agent (SA) with the Drug Enforcement

Administration (DEA) assigned to the Charleston Field Office. As a SA with the

DEA, I attended DEA Basic Training Academy at Quantico, Virginia. I have

received specialized training in the investigation of controlled substances offenses.

I have participated in multiple large-scale Drug Trafficking Organization (DTO)

investigations involving multiple jurisdictions and states. I have had the opportunity

to assist other federal agencies in cases involving Title III communication

interceptions. I have participated in the debriefing of defendants, witnesses, and

informants, during which time I have discussed with them their methods of drug

smuggling, distribution, packaging, trafficking, and laundering proceeds, among

other subjects related to drug trafficking. . Agents and detectives that I work with

on a day-to-day basis have had similar and more experiences with large-scale

investigations

      2.     This affidavit is made in support of a criminal complaint charging

MYREO DIXON with being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). The information set forth in this affidavit is

based upon the reports and investigation of other officers, as well as my own

personal investigation and observations. This affidavit does not contain each fact
   Case 2:21-mj-30072-DUTY ECF No. 1, PageID.3 Filed 02/11/21 Page 3 of 4

known to other officers and me but does set forth facts sufficient to establish

probable cause for the charged offense.

      3.     On or about February 10, 2021, investigators with the DEA executed a

federal search warrant at DIXON’s residence located at 5366 Clearview Drive, Troy,

Michigan. DIXON was in the residence.

      4.     While executing the search warrant, investigators recovered a loaded

Taurus semi-automatic handgun in DIXON’s Dodge Durango parked inside the

garage of his residence. In addition, officers recovered another firearm in DIXON’s

other vehicle.

      5.     DIXON was convicted on or about August 31, 2010, of conspiracy to

distribute 100 grams or more of heroin in violation of 21 U.S.C. §846 in the United

States District Court for the Southern District of West Virginia (USDC SDWV) in

Case No. 2:09-cr-00261, which is an offense punishable by a term of imprisonment

exceeding one year. Records from the USDC SDWV show that DIXON appeared

in person at his sentencing hearing when he was adjudicated guilty. Thus, at the time

DIXON possessed the above-listed firearm, he knew that he had previously been

convicted in a court of a crime punishable by imprisonment exceeding one year.

      /

      /

      /

      /
   Case 2:21-mj-30072-DUTY ECF No. 1, PageID.4 Filed 02/11/21 Page 4 of 4

      6.      After conferring with an agent from the Bureau of Alcohol, Tobacco,

Firearms and Explosives, I know that the firearm listed above is not manufactured

within the state of Michigan and, therefore, has traveled in interstate commerce.




                                           Matt Yount, Special Agent DEA


Sworn to before me and signed in my presence
and/or by reliable electronic means




Hon. Kimberly Altman
United States Magistrate Judge
   February 11, 2021
